UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Fiscal Year Ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 001-33262 MERUELO MADDUX PROPERTIES, INC. (Exact name of registrant as specified in its charter) Delaware 20-5398955 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 761 Terminal Street, Building 1, Second Floor, Los Angeles, California 90021 (Address of principal executive offices) (Zip Code) (213) 291-2800 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, $0.01 par value The Nasdaq Global Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes []No [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Check one: Large accelerated filer []Accelerated filer[] Non-accelerated filer [X]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X ] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $347,208,000 based on the closing price on the NASDAQ Global Market as of June 30, 2007. Number of the registrant’s common stock outstanding as of March 28, 2008: 86,678,100 DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement with respect to its 2008 Annual Meeting of Stockholders to be filed not later than 120 days after the end of the registrant’s fiscal year are incorporated by reference into Part III hereof as noted therein. MERUELO MADDUX PROPERTIES, INC. INDEX Item No. Form 10-K Report Page PART I 1. Business 3 1A. Risk Factors 8 1B. Unresolved Staff Comments 21 2. Properties 22 3. Legal Proceedings 26 4. Submission of Matters to a Vote of Security Holders 27 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 27 6. Selected Financial Data 30 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 7A. Quantitative and Qualitative Disclosures About Market Risk 54 8. Financial Statements and Supplementary Data 54 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 54 9A (T). Controls and Procedures 54 9B. Other Information 55 PART III 10. Directors, Executive Officers and Corporate Governance 56 11. Executive Compensation 56 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 56 13. Certain Relationships and Related Transactions, and Director Independence 56 14. Principal Accountant Fees and Services 56 PART IV 15. Exhibits and Financial Statement Schedules 57 Forward-Looking Statements This report contains various “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.We intend for such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and we include this statement for purposes of complying with these safe harbor provisions. Forward-looking statements relate to expectations, beliefs, projections, future plans and strategies, anticipated events or trends and similar expressions concerning matters that are not historical facts. In some cases, you can identify forward-looking statements by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “would,” “could,” “should,” “seeks,” “approximately,” “intends,” “plans,” “projects,” “estimates” or “anticipates” or the negative of these words and phrases or similar words or phrases. Statements regarding the following subjects may be impacted by a number of risks and uncertainties: • our business and investment strategy; • our projected results of operations; • completion of any pending acquisitions, including our successful acquisition of properties subject to build-to-suit contracts, executory purchase contracts in litigation or purchase options; • our proposed development and redevelopment of our projects and our uses of projects after such development or redevelopment; • our ability to obtain land use entitlements; • our ability to obtain future financing arrangements; • our statements relating to future dividends; • our understanding of our competition and our ability to compete effectively; • market and industry trends in the United States; • projected capital and operating expenditures (including projected redevelopment costs); • state of the real estate industry, particularly with respect to commercial, residential and mixed-use projects; • availability and creditworthiness of current and prospective tenants; • interest rates; and • lease rates and terms. The forward-looking statements are based on our beliefs, assumptions and expectations of our future performance, taking into account all information currently available to us. These beliefs, assumptions and expectations are subject to risks and uncertainties and can change as a result of many possible events or factors, not all of which are known to us. If a change occurs, our business, financial condition, liquidity and results of operations may vary materially from those expressed in our forward-looking statements. You should carefully consider these risks before you make an investment decision with respect to our common stock, along with the following factors that could cause actual results to vary from our forward-looking statements: • the factors referenced in this report, including those set forth under the sections captioned “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”; • availability, terms and deployment of capital; • general volatility of the capital markets; • changes in our business and investment strategy; • availability of qualified personnel; • perception of the commercial and residential subsegments of the real estate industry; 2 Table of Contents • changes in supply and demand dynamics within the commercial and residential subsegments of the real estate industry; • availability of purchasers of our projects; • change in costs associated with development or redevelopment and repositioning of projects; • changes in interest rates; • changes in applicable laws and regulations (including land use entitlement processes); • changes in political climates that may affect our proposed development and redevelopment projects; • state of the general economy and the greater LosAngeles economy in which our projects are located; • a taking of any of our rental properties or development projects by eminent domain; and • the degree and nature of our competition. We cannot guarantee future results, levels of activity, performance or achievements. You should not place undue reliance on these forward-looking statements, which apply only as of the date of this report. We do not intend and disclaim any duty or obligation to update or revise any industry information or forward-looking statements set forth in this report to reflect new information, future events or otherwise. Market Data Market and industry data and forecasts used in this report have been obtained from independent industry sources and from research reports prepared for other purposes. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and uncertainties as other forward-looking statements in this report. PART I Item 1.Business In this report, unless the context suggests otherwise, references to “our company,” “we,” “us” and “our” mean Meruelo Maddux Properties, Inc. and its subsidiaries. When we refer to “urban infill,” we mean development of vacant land or redevelopment of underused structures in built-up areas that have infrastructure and other public services in place. When we refer to “stabilized properties,” we mean completed development or redevelopment projects that have consistently commanded market-rate rents and occupancies. The historical operations described in this report refer to the historical operations of Meruelo Maddux Properties, Inc., entities contributed to Meruelo Maddux Properties, Inc. and certain of their affiliates and predecessor entities, which we refer to collectively as our predecessor business throughout this report. We have generally described our operations in this report as if the historical operations of our predecessor business were conducted by us. Overview We are a self-managed, full-service real estate company that develops, redevelops and owns commercial and residential properties located in downtown LosAngeles and other densely populated urban areas in California.We focus on properties that we believe have alternate, more profitable uses achievable through major renovation, redevelopment or development. Our projects are predominantly located in a densely urban, multi-ethnic environment and involve numerous local entitlement, property assemblage and physical challenges. We are committed to responsible property investing that has economic, environmental and social benefits. Our development activities include urban infill projects that are expected to meet the demands of urban communities and that utilize or upgrade existing infrastructure instead of creating new infrastructure. Many of our projects will locate businesses, customers and employees close to each other and close to existing public transit systems. We were formed to succeed certain operations of the our predecessor, which was not a legal entity but rather a combination of entities and operations whose owners were Richard Meruelo, Maria Meruelo and John Charles Maddux and were collectively doing business as Meruelo Maddux, an owner, developer and acquirer of industrial, commercial and residential properties.We were incorporated, and the operating partnership was formed, in Delaware on July 5, 2006 in anticipation of our initial public offering of common stock (our “IPO”), which was consummated on January 30, 2007 concurrently with the consummation of various formation transactions.The formation transactions and IPO were designed to (i)allow us to acquire and continue the operations of our predecessor business, (ii)pay down existing mortgage debt, (iii)payoff a mezzanine loan facility from the State of California Public Employees’ Retirement System, or CalPERS, (iv)provide capital for future acquisitions, (v)fund future development costs, and (vi)establish a capital reserve for general corporate purposes. 3 Table of Contents On
